[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 06-12215                  OCTOBER 5, 2006
                        Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK


                    D. C. Docket No. 04-00159-CV-4

ARNOLD KARP,

                                                  Plaintiff-Appellant,

                                 versus

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA,

                                                  Defendant-Appellee.



               Appeal from the United States District Court
                   for the Southern District of Georgia


                           (October 5, 2006)


Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       The judgement of the district court, entered pursuant to the court’s

comprehensive order of March 8, 2006, is affirmed. For the reasons thoroughly

stated in that order, appellant’s federal claims lack merit, and appellant’s state law

claims are preempted by ERISA.

      AFFIRMED.




                                          2